Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Antonio Mosley appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915A(b) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mosley v. Charlotte Mecklenburg Police Dep’t, No. 3:13-cv-00070-RJC, 2013 WL 653275 (W.D.N.C. Feb. 21, 2013). We deny Mosley’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.